Citation Nr: 0200237	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  99-06 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January 1990 to July 
1997.

This matter comes before the Board of Veterans ' Appeals 
(Board) on appeal from decisions of September 1997 and April 
2000 by the Department of Veterans Affairs (VA) Chicago, 
Illinois, Regional Office (RO).  A hearing was held at the RO 
in August 2001 before the undersigned Member of the Board.  

The Board notes that the issues which were perfected for 
appeal originally included entitlement to a higher 
(compensable) initial rating for irritable bowel syndrome.  
In his substantive appeal statement of April 1999, the 
veteran stated that he was seeking a 30 percent disability 
rating.  Subsequently, in a decision of April 2000, the RO 
assigned a 30 percent rating which is the highest rating 
available under Diagnostic Code 7319 (Irritable Colon 
Syndrome).  During the hearing held in August 2001, the 
veteran indicated that he was withdrawing that issue.  
Accordingly, the Board will not address that issue in this 
decision.

The Board notes that at the hearing held in August 2001 the 
veteran presented argument pertaining to a claim for service 
connection for a cervical spine disorder. The claim for 
service connection for a cervical spine disorder was 
previously denied by the RO, and that issue has not been 
perfected for appellate review.  The Board finds that the 
veteran's testimony amounts to a request that the previously 
denied claim be reopened.  Accordingly, the Board refers that 
issue to the RO for appropriate action.  The Board also notes 
that during the hearing the veteran presented testimony 
pertaining to an ilio-tibial band syndrome affecting the 
right leg.  The Board finds that this is a distinct claim 
which is separate from the claim for service connection for a 
right knee disorder, and which has not been adjudicated by 
the RO.  Accordingly, the Board refers the claim for that 
disorder to the RO for appropriate action.


FINDINGS OF FACT

1.  A low back disorder was not present during service, and 
arthritis of the lumbosacral spine was not manifest within a 
year after separation from service.

2.  A right knee disorder was not present during service, and 
arthritis of the right knee was not manifest within a year 
after separation from service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, and arthritis of the lumbosacral spine may not be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  A right knee disorder was not incurred in or aggravated 
by service, and arthritis of the right knee may not be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The veteran has been afforded disability 
evaluation examination by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examination, the Board notes that the examination report 
reflects that the examiner recorded the past medical history, 
noted the veteran's current complaints, conducted an 
examination, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the service medical records, the examination 
report, and the other evidence of record provide sufficient 
information to adequately evaluate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Low Back 
Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

During the hearing held in August 2001, the veteran testified 
that he suffered from cervical spine problems which started 
in the left shoulder region, and that his entire back 
sometimes locked up.  

As was noted above, the issue which is perfected for 
appellate review is service connection for a low back 
disorder.  The veteran's service medical records do not 
contain any references to low back problems.  Although a 
record dated in March 1997 shows that the veteran was 
diagnosed as having a mild cervical muscle strain, there is 
no mention of symptoms affecting the low back.

The report of a general medical examination conducted by the 
VA in May 1997 shows that the veteran reported a several year 
history of low back pain.  No specific injury was associated 
with this; however, he described discomfort in the back while 
lifting heavy loads.  He denied any radiation to the buttocks 
or lower legs, and there had been no lower leg weakness or 
numbness.  On physical examination, the lumbar spine had a 
normal range of motion.  Flexion was to 95 degrees and 
extension was to 35 degrees.  Lateral bending was to 40 
degrees to the left and right, and rotation was to 35 degrees 
to the left and right.  All motions were without pain.  The 
pertinent impression was chronic low back pain muscular.  

With respect to post service treatment records, the Board 
notes that a VA record dated in May 1998 shows that the 
veteran reported having low back syndrome of six years 
duration.  He reportedly took muscle relaxants as needed.  On 
physical examination, straight leg raising was normal 
bilaterally, muscle power was normal, and the range of motion 
of the legs was normal.  Back flexion was also within normal 
limits.   The impression was low back syndrome.  Records 
dated in October 1998 show that the veteran was treated for a 
cervical strain, but do not contain any mention of low back 
pain.  

After reviewing all of the evidence of record, the Board 
finds that a low back disorder was not present during 
service, and arthritis of the lumbosacral spine was not 
manifest within a year after separation from service.  There 
are no treatment records in service showing a low back 
disorder, and the complaints of the VA examination were not 
supported by any objective findings.  Although the VA 
examination report included a diagnosis of a back disorder, 
the Board notes that there is no clinical data or other 
rationale to support diagnosis; nor is there anything 
otherwise in the record that would give it substance.  
Therefore, the diagnosis is essentially unsupported.  See 
Bloom v. West, 12 Vet. App. 185 (1999).  Similarly, the fact 
that the veteran's own account of the etiology of his claimed 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Although the veteran has given his own opinion that he has a 
low back disorder which began during service, the Court has 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board concludes that a low back disorder was 
not incurred in or aggravated by service, and arthritis of 
the lumbosacral spine may not be presumed to have been 
incurred in service.

II.  Entitlement To Service Connection For A Right Knee 
Disorder.

During the hearing held in August 2001, the veteran testified 
that prior to service he ran competitively in college and 
sustained a severe strain to the iliotibial band which goes 
from outside the right knee all the way up to and over the 
hip bone.  He said that this was manifested by marked 
inflammation and constant snapping back and forth.  He 
reported that he was able to rehabilitate the problem and 
that it had resolved to the point where he was able to pass 
all his physicals to get into the military without any 
problems.  He stated, however, that during service he was 
exposed to running and rough marching for many years and this 
created the same type of inflammation.  He said that there 
was nothing the medics could do except give him ibuprofen.  
He said that he was treated for this problem within the first 
few months of entering service while he was in the basic 
course at Fort Benning, Georgia.  He said that the problem 
was chronic and bothered him a little bit every day while he 
was in service.  He said that he treated it with ibuprofen 
obtained over the counter or from the battalion medic, rather 
than signing in and spending an hour at a clinic.  He also 
said that as a result of the disorder he was currently 
limited regarding how much exercise he could do.  He reported 
that he was not being treated for it because with minimizing 
exercise it did not flame up as much, and if it did he just 
took ibuprofen.  

As was noted above, the Board is referring the claim for 
service connection for ilio-tibial band syndrome back to the 
RO for adjudication.  With respect to the issue on appeal, 
service connection for a right knee disorder, the Board notes 
that the veteran's service medical records do not contain any 
references to a right knee disorder.  A record dated in 
February 1990 shows that while at Fort Benning the veteran 
reported a complaint of left knee pain and was diagnosed as 
having patello-femoral pain syndrome, but the record does not 
contain any mention of right knee problems.  

A physical therapy clinic record dated in July 1990 shows 
that the veteran was seen for problems with his left 
shoulder, but there is no mention of right knee problems.  
In September 1996 the veteran was seen at the troop medical 
clinic with complaints of left elbow pain, but there was no 
mention of right knee complaints.  The report of an 
orthopedic clinic record dated in April 1997 shows that the 
veteran again reported complaints pertaining to the left 
elbow, but did not mention the right knee.  Thus, the 
veteran's service medical records do not provide any support 
for his claim for service connection for a right knee 
disorder.  

The veteran was afforded a VA examination in May 1997 while 
he was still on active duty.  He reported having bilateral 
knee pain which was present for two or three years.  No 
specific injury was associated with this; however, he 
complained of having pain after running or when going down 
stairs.  No swelling had been noted in either knee.  Physical 
examination of the knees was unremarkable for gross 
abnormalities.  There was no point tenderness, no effusion, 
and no soft tissue swelling.  Both knees were stable to varus 
and valgus stress.  Anterior and posterior drawer tests were 
negative.  McMurray's test was also negative bilaterally.  
Both knees were able to flex to 145 degrees and extend to 
zero degrees without pain.  The pertinent impression was 
bilateral retropatellar pain syndrome.  

There are no post service medical records pertaining to the 
right knee.  A private medical treatment record dated in 
August 1997 shows that while being evaluated in connection 
with his irritable bowel syndrome, it was noted that he 
denied joint aches.  A VA medical treatment record dated in 
May 1998 shows that the veteran reported having right lateral 
thigh pain, but there was no mention of the right knee.  

After considering all of the evidence, the Board finds that a 
right knee disorder was not present during service, and 
arthritis of the right knee was not manifest within a year 
after separation from service.  There is no record of 
treatment for a right knee disorder during service, and the 
complaints of right knee pain on the VA examination were not 
supported by any objective findings on the physical 
examination.  Accordingly, the Board concludes that a right 
knee disorder was not incurred in or aggravated by service, 
and arthritis of the right knee may not be presumed to have 
been incurred in service.



ORDER

1.  Service connection for a low back disorder is denied.

2.  Service connection for a right knee disorder is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

